DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This is a final action in response to amended claims and remarks submitted on September 8, 2021 relating to U.S. Patent Application No. 16,351,637 filed on March 13, 2019. Claims 1, 10 and 13 have been amended. Claims 1- 15 are pending and have been examined.

      Response to Arguments

The Remarks / Arguments submitted on September 8, 2021 have been fully considered.
With respect to the Section 101 rejection, applicant asserts that the amendments made to independent Claims 1, 10 and 13 obviate this rejection insofar as the  independent claims now recite "appending the new block to the blockchain," which integrates any allegedly abstract idea into a practical application, particularly for blockchain-based technologies, (Remarks, p. 6). Examiner respectfully disagrees. The additional elements generally link the abstract idea to a particular technological environment (blockchain) and are used as a tool to implement the abstract idea with See Section 101 Rejection below). The Section 101 Rejection is maintained. 
With respect to the Section 112(b) rejection, applicant asserts that the claims are not indefinite for not reciting how the eligibility of a particular node is verified as the leader by the other nodes insofar as they are recited from the perspective of a node that generates a new block and eligibility proof and sends the new block and eligibility proof to other nodes for the other nodes to verify, (Remarks, p. 7). Applicant further cites to the specification (Par. 38) a way for the other nodes to verify the eligibility proof, and accept the new block which is accepted and appended to the local copy of the blockchain, e.g., in response to the block and eligibility proof being valid, (Remarks p. 7). Applicant’s argument is persuasive. The Section 112(b) Rejection is withdrawn.

With respect to the Section 103 Rejection, applicant asserts that the cited references fail to teach the limitation "computing an effective resources metric for the node based on a role of the node, resources of the node and a role-based weight profile for the resources of the node", particularly that Naqvi does not define different roles with respect to resources and a rule based weight profile, (Remarks, pp. 7 – 8).  Examiner respectfully disagrees insofar as Naqvi reads on the recited claim element. Applicant acknowledges that Naqvi describes a consensus decision-making algorithm which adapts elapse of time as the only resource, (Remarks, p. 8). A single resource can read on the claim and would not require disclosure of a role-based weight profile as its weight profile would be 100% as the sole resource.
Schvey, do not disclose specific information that is used to generate the eligibility proof, namely a blockheader of the new block, an identity of the node, and the effective resources metric, (Remarks, p. 8). Examiner respectfully disagrees. Schvey, (Par. 46), discloses a block that includes a header that has state information which is used to validate the contents of the block. (See Section 103 Rejection below). The Section 103 Rejection is maintained. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 15 are rejected pursuant to 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 - 9 are directed to a method. Claims 10 - 12 are directed to a node of a blockchain network comprising one or more computational processors. Claims 13 - 15 are directed to a non-transitory, computer-readable medium having instructions thereon for implementation on one or more computational processors. Therefore, on their face, Claims 1 - 15 are each directed to a statutory class of invention. 

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a method for electing a leader node using a role-based consensus protocol in a blockchain network, the method comprising: generating a new block for a blockchain by a node in the blockchain network; computing an effective resources metric for the node based on a role of the node, resources of the node and a role-based weight profile for the resources of the node; generating eligibility proof based on eligibility information, the eligibility information including a blockheader of the new block, an identity of the node, and the effective resources metric; and broadcasting the new block and the eligibility proof to the blockchain network, to enable one or more other nodes in the blockchain network to verify eligibility of the node as a leader node; accepting the new block in response to the new block and the eligibility proof being valid; and appending the new block to the blockchain. The abstract idea recited in Claim 1 is the underlined portions of the claim indicated above. The abstract idea recites electing a leader node for a role-based consensus protocol in a blockchain network which involves commercial interactions including business relations falling under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claims 10 and 13 are abstract for the same reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a method for electing a leader node using a role-based consensus protocol in a blockchain network, the method comprising: generating a new block for a blockchain by a node in the blockchain network; computing an effective resources metric for the node based on a role of the node, resources of the node and a role-based weight profile for the resources of the node; generating eligibility proof based on eligibility information, the eligibility information including a blockheader of the new block, an identity of the node, and the effective resources metric; and broadcasting the new block and the eligibility proof to the blockchain network, to enable one or more other nodes in the blockchain network to verify eligibility of the node as a leader node; accepting the new block in response to the new block and the eligibility proof being valid; and appending the new block to the blockchain. The additional elements in recited in Claim 1 are the underlined portions of the claim indicated above. The additional elements amount to no more than instructions to implement the abstract idea with generic computing processors, memory, software and a communications network. The additional elements reciting generating a new block by a node in the blockchain network and broadcasting the new block and the eligibility proof to the blockchain network to enable one or more other nodes in the blockchain network to verify eligibility of the node as a leader node generally link the abstract idea to a particular technology (blockchain). The additional elements do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the independent claims add only instructions to implement the abstract idea with a computer, processor, memory, software and a communications network. For the reasons given in the discussion of Step 2A, Prong 2, the additional elements also fail to add significantly more to the abstract idea. 

Dependent claims
Claims 2, 11 and 14 (permission based blockchain network, sending a registration request to the identity manager and receiving account credentials including the identity and role of the node), Claim 3 (eligibility information includes account credentials of the node), Claims 4, 12 and 15 (permission-less blockchain network, identity and role of the node are stored in a ledger of the blockchain network), Claim 5 (effective resources metric includes an effective stake metric, resources include an amount of stake metric of the node), Claim 6 (effective resources metric includes an effective mining power metric, resources include mining resources of the node), Claim 7 (effective mining power is determined according to PR = fR (W R, M)), Claim 8 (role of the node is defined on how one or more assets are handled by the node and each of the assets includes one or more attributes), Claim 9 (role-based weight profile includes different roles and weights for the attributes of the one or more assets) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  
As such, Claims 1 -15 are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4 and 8 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Naqvi et al., US 2020/0250655 A1, (“Naqvi”), in view of Masini, US 2019/0314726 A1, (“Masini”), in further view of Schvey et al., US 2018/0349621 A1, (“Schvey”). 

Claim 1:
Naqvi teaches:
A method for electing a leader node using a role-based consensus protocol in a blockchain network, the method comprising: (See Naqvi, Abstract (A leader node is selected from among the elector nodes using a Proof of Elapsed Time (PoET)
consensus decision-making algorithm.))

computing an effective resources metric for the node based on a role of the node, resources of the node and a role-based weight profile for the resources of the node; (See Naqvi, Par. 52 (An Elector Node Phase in which a first consensus decision-making algorithm (the PoET algorithm) is used to select one of the elector nodes in elector network 305 as a leader.))

Naqvi does not expressly disclose, however, Masini teaches:
generating a new block for a blockchain by a node in the blockchain network; (See Masini, Par. 70 (Once the subset of gaming peers has been elected 435, a leader is elected 440. The leader 415 is a gaming peer 411 that will create a block 120 for the blockchain corresponding to the predetermined number of received transactions
431.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Naqvi discussed above, a step for generating a new block in a blockchain network, as taught by Masini. Naqvi teaches a leader node selected using a PoET consensus decision-making algorithm. It would have been obvious for Naqvi to add to his system a step for generating a new block to a blockchain network so as to allow a leader node to circulate a new block among the verifier nodes for validation. Since the claimed invention is merely a combination of old elements, Naqvi’s step for selecting a leader node using a PoET consensus decision-making algorithm and Masini’s step for generating a new block in a blockchain network, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Naqvi does not expressly disclose, however, Schvey teaches:
generating eligibility proof based on eligibility information, the eligibility information including a blockheader of the new block, an identity of the node, and the effective resources metric; and (See Schvey, Par. 46 (Each block 400 includes a header 402 that has state information which is used to validate the contents of the block. The header further includes a message root, which is a summary of all messages contained in the block, and which updates based on events triggered by the contents of the privately subspaced blockchain. Each subspace includes, in addition to the subspace's state root, the subspace's message root, receipt root, and amount of "gas" used for the execution (i.e., the number of computational
steps for the transaction execution).))

broadcasting the new block and the eligibility proof to the blockchain network, to enable one or more other nodes in the blockchain network to verify eligibility of the node as a leader node.  (See Schvey, Par. 56, (According to a preferred embodiment, the consensus algorithm functions as follows. First, nodes that are permissioned as validating nodes in a subspace elect a leader node. The leader node then serves to announce messages and blocks to the remaining validating nodes in the subspace, which act as follower nodes. The follower nodes sign off on new messages and blocks by responding to the leader with approvals in the form of cryptographic signatures. Once a majority (more than 50%) of the follower
nodes have approved, the leader node announces the validity of new messages, or the confirmation of a new block, to the follower nodes.))

accepting the new block in response to the new block and the eligibility proof being valid; and (See Schvey, Par. 56, (According to a preferred embodiment, the consensus algorithm functions as follows. First, nodes that are permissioned as validating nodes in a subspace elect a leader node. The leader node then serves to announce messages and blocks to the remaining validating nodes in the subspace, which act as follower nodes. The follower nodes sign off on new messages and blocks by responding to the leader with approvals in the form of cryptographic signatures. Once a majority (more than 50%) of the follower nodes have approved, the leader node announces the validity of new messages, or the confirmation of a new block, to the follower nodes.))

appending the new block to the blockchain. (See Schvey, Par. 56, (According to a preferred embodiment, the consensus algorithm functions as follows. First, nodes that are permissioned as validating nodes in a subspace elect a leader node. The leader node then serves to announce messages and blocks to the remaining validating nodes in the subspace, which act as follower nodes. The follower nodes sign off on new messages and blocks by responding to the leader with approvals in the form of cryptographic signatures. Once a majority (more than 50%) of the follower nodes have approved, the leader node announces the validity of new messages, or the confirmation of a new block, to the follower nodes.), Par. 53 (additional messages and state roots are validated and added to new blocks in the chain (e.g., block 906).))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Naqvi discussed above, a step for generating and broadcasting eligibility information on a blockheader of a new block, as taught by Schvey. Naqvi teaches a leader node selected using a PoET consensus decision-making algorithm. It would have been obvious for Naqvi to add to his system a step for generating and broadcasting eligibility information on a blockheader of a new block so as to allow a leader node to circulate a new block for validation. Since the claimed invention is merely a combination of old elements, Naqvi’s step for selecting a leader node using a PoET consensus decision-making algorithm and Schvey’s step for generating and broadcasting eligibility information on a blockheader of a new block, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 2:
Naqvi, Masini and Schvey teach each and every element of Claim 1 above.
Naqvi does not expressly disclose, however, Masini teaches:
the blockchain network is a permission based blockchain network, and wherein the method further includes: sending a registration request to an identity manager entity, and receiving account credentials for the node from the identity manager entity, the account credentials including the identity of the node and the role of the node. (See Masini, Par. 60 (The client node 260 initiates the transaction 291 by constructing and sending a request to the peer node 281, which is an endorser to generate a transaction proposal. The proposal is a request to invoke a chaincode function so that data can be read and/or written to the ledger (i.e., write new key value pairs for the assets). The transaction proposal takes the client's cryptographic credentials to produce a unique signature for the transaction proposal.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Naqvi discussed above, a step for generating a new block in a blockchain network, as taught by Masini. Naqvi teaches a leader node selected using a PoET consensus decision-making algorithm. It would have been obvious for Naqvi to add to his system a step for generating a new block to a blockchain network so as to allow a leader node to circulate a new block among the verifier nodes for validation. Since the claimed invention is merely a combination of old elements, Naqvi’s step for selecting a leader node using a PoET consensus decision-making algorithm and Masini’s step for generating a new block in a blockchain network, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 3:
Naqvi, Masini and Schvey teach each and every element of Claim 2 above.
Naqvi does not expressly disclose, however, Masini teaches:
the eligibility information further includes the account credentials of the node. (See Masini, Par. 60 (The transaction proposal takes the client's cryptographic credentials to produce a unique signature for the transaction proposal.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Naqvi discussed above, a step for generating a new block in a blockchain network, as taught by Masini. Naqvi teaches a leader node selected using a PoET consensus decision-making algorithm. It would have been obvious for Naqvi to add to his system a step for generating a new block to a blockchain network so as to allow a leader node to circulate a new block among the verifier nodes for validation. Since the claimed invention is merely a combination of old elements, Naqvi’s step for selecting a leader node using a PoET consensus decision-making algorithm and Masini’s step for generating a new block in a blockchain network, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 4:
Naqvi, Masini and Schvey teach each and every element of Claim 1 above.
Naqvi does not expressly disclose, however, Schvey teaches:
the blockchain network is a permission-less blockchain network, and wherein the identity of the node and the role of the node are stored in a ledger of the blockchain network.  (See Schvey, Par. 48 (The common subspace 808 contains reference data, service node permission lists, the identity directory (or peer
registry) which provides the node ID of each node in system 100 and the corresponding types and permissions for each node, and a transaction manager, and other information and scripts that are for general use by all parties and nodes in the system.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Naqvi discussed above, a step for generating and broadcasting eligibility information on a blockheader of a new block, as taught by Schvey. Naqvi teaches a leader node selected using a PoET consensus decision-making algorithm. It would have been obvious for Naqvi to add to his system a step for generating and broadcasting eligibility information on a blockheader of a new block so as to allow a leader node to circulate a new block for validation. Since the claimed invention is merely a combination of old elements, Naqvi’s step for selecting a leader node using a PoET consensus decision-making algorithm and Schvey’s step for generating and broadcasting eligibility information on a blockheader of a new block, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 8:
Naqvi, Masini and Schvey teach each and every element of Claim 1 above.
Naqvi does not expressly disclose, however, Schvey teaches:
the role of the node is defined based on how one or more assets are handled by the node, and wherein each of the one or more assets includes one or more asset attributes. (See Schvey, Par. 46 (Each block 400 includes a header 402 that has state information which is used to validate the contents of the block. The header further includes a message root, which is a summary of all messages contained in the block, and which updates based on events triggered by the contents of the privately subspaced blockchain. Each subspace includes, in addition to the subspace's state root, the subspace's message root, receipt root, and amount of "gas" used for the execution (i.e., the number of computational
steps for the transaction execution).))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Naqvi discussed above, a step for generating and broadcasting eligibility information on a blockheader of a new block, as taught by Schvey. Naqvi teaches a leader node selected using a PoET consensus decision-making algorithm. It would have been obvious for Naqvi to add to his system a step for generating and broadcasting eligibility information on a blockheader of a new block so as to allow a leader node to circulate a new block for validation. Since the claimed invention is merely a combination of old elements, Naqvi’s step for selecting a leader node using a PoET consensus decision-making algorithm and Schvey’s step for generating and broadcasting eligibility information on a blockheader of a new block, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 9:
Naqvi, Masini and Schvey teach each and every element of Claim 1 above.
Naqvi does not expressly disclose, however, Schvey teaches:
the role-based weight profile includes different roles, and for each role includes different weights for the one or more attributes of each of the one or more assets. (See Schvey, Par. 46 (Each block 400 includes a header 402 that has state information which is used to validate the contents of the block. The header further includes a message root, which is a summary of all messages contained in the block, and which updates based on events triggered by the contents of the privately subspaced blockchain. Each subspace includes, in addition to the subspace's state root, the subspace's message root, receipt root, and amount of "gas" used for the execution (i.e., the number of computational steps for the transaction execution).))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Naqvi discussed above, a step for generating and broadcasting eligibility information on a blockheader of a new block, as taught by Schvey. Naqvi teaches a leader node selected using a PoET consensus decision-making algorithm. It would have been obvious for Naqvi to add to his system a step for generating and broadcasting eligibility information on a blockheader of a new block so as to allow a leader node to circulate a new block for validation. Since the claimed invention is merely a combination of old elements, Naqvi’s step for selecting a leader node using a PoET consensus decision-making algorithm and Schvey’s step for generating and broadcasting eligibility information on a blockheader of a new block, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 10:
Naqvi teaches:
A node of a blockchain network comprising one or more computational processors with a local disk space containing a copy of a blockchain of the blockchain network, the computational processors, alone or in combination, being configured to provide for execution of a method comprising: (See Naqvi, Abstract (A leader node is selected from among the elector nodes using a Proof of Elapsed Time (PoET) consensus decision-making algorithm.))

computing an effective resources metric for the node based on a role of the node, resources of the node and a role-based weight profile for the resources of the node; (See Naqvi, Par. 52 (An Elector Node Phase in which a first consensus decision-making algorithm (the PoET algorithm) is used to select one of the elector nodes in elector network 305 as a leader.))

Naqvi does not expressly disclose, however, Masini teaches:
generating a new block for the blockchain; (See Masini, Par. 70 (Once the subset of gaming peers has been elected 435, a leader is elected 440. The leader 415 is a gaming peer 411 that will create a block 120 for the blockchain corresponding to the predetermined number of received transactions
431.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Naqvi discussed above, a step for generating a new block in a blockchain network, as taught by Masini. Naqvi teaches a leader node selected using a PoET consensus decision-making algorithm. It would have been obvious for Naqvi to add to his system a step for generating a new block to a blockchain network so as to allow a leader node to circulate a new block among the verifier nodes for validation. Since the claimed invention is merely a combination of old elements, Naqvi’s step for selecting a leader node using a PoET consensus decision-making algorithm and Masini’s step for generating a new block in a blockchain network, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Naqvi does not expressly disclose, however, Schvey teaches:
generating eligibility proof based on eligibility information, the eligibility information including a blockheader of the new block, an identity of the node, and the effective resources metric; and (See Schvey, Par. 46 (Each block 400 includes a header 402 that has state information which is used to validate the contents of the block. The header further includes a message root, which is a summary of all messages contained in the block, and which updates based on events triggered by the contents of the privately subspaced blockchain. Each subspace includes, in addition to the subspace's state root, the subspace's message root, receipt root, and amount of "gas" used for the execution (i.e., the number of computational
steps for the transaction execution).))

broadcasting the new block and the eligibility proof to the blockchain network, to enable one or more other nodes in the blockchain network to verify eligibility of the node as a leader node. (See Schvey, Par. 56, (According to a preferred embodiment, the consensus algorithm functions as follows. First, nodes that are permissioned as validating nodes in a subspace elect a leader node. The leader node then serves to announce messages and blocks to the remaining validating nodes in the subspace, which act as follower nodes. The follower nodes sign off on new messages and blocks by responding to the leader with approvals in the form of cryptographic signatures. Once a majority (more than 50%) of the follower
nodes have approved, the leader node announces the validity of new messages, or the confirmation of a new block, to the follower nodes.))

accepting the new block in response to the new block and the eligibility proof being valid; and (See Schvey, Par. 56, (According to a preferred embodiment, the consensus algorithm functions as follows. First, nodes that are permissioned as validating nodes in a subspace elect a leader node. The leader node then serves to announce messages and blocks to the remaining validating nodes in the subspace, which act as follower nodes. The follower nodes sign off on new messages and blocks by responding to the leader with approvals in the form of cryptographic signatures. Once a majority (more than 50%) of the follower nodes have approved, the leader node announces the validity of new messages, or the confirmation of a new block, to the follower nodes.))

appending the new block to the blockchain. (See Schvey, Par. 56, (According to a preferred embodiment, the consensus algorithm functions as follows. First, nodes that are permissioned as validating nodes in a subspace elect a leader node. The leader node then serves to announce messages and blocks to the remaining validating nodes in the subspace, which act as follower nodes. The follower nodes sign off on new messages and blocks by responding to the leader with approvals in the form of cryptographic signatures. Once a majority (more than 50%) of the follower nodes have approved, the leader node announces the validity of new messages, or the confirmation of a new block, to the follower nodes.), Par. 53 (additional messages and state roots are validated and added to new blocks in the chain (e.g., block 906).))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Naqvi discussed above, a step for generating and broadcasting eligibility information on a blockheader of a new block, as taught by Schvey. Naqvi teaches a leader node selected using a PoET consensus decision-making algorithm. It would have been obvious for Naqvi to add to his system a step for generating and broadcasting eligibility information on a blockheader of a new block so as to allow a leader node to circulate a new block for validation. Since the claimed invention is merely a combination of old elements, Naqvi’s step for selecting a leader node using a PoET consensus decision-making algorithm and Schvey’s step for generating and broadcasting eligibility information on a blockheader of a new block, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 11:
Naqvi, Masini and Schvey teach each and every element of Claim 10 above.
Naqvi does not expressly disclose, however, Masini teaches:
the blockchain network is a permission based blockchain network, and wherein the method further includes:  Page 15 of 17Attorney Docket No. 816887 (Client Ref. NLE-923-18-US) sending a registration request to an identity manager entity, and receiving account credentials for the node from the identity manager entity, the account credentials including the identity of the node and the role of the node. (See Masini, Par. 60 (The client node 260 initiates the transaction 291 by constructing and sending a request to the peer node 281, which is an endorser to generate a transaction proposal. The proposal is a request to invoke a chaincode function so that data can be read and/or written to the ledger (i.e., write new key value pairs for the assets). The transaction proposal takes the client's cryptographic credentials to produce a unique signature for the transaction proposal.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Naqvi discussed above, a step for generating a new block in a blockchain network, as taught by Masini. Naqvi teaches a leader node selected using a PoET consensus decision-making algorithm. It would have been obvious for Naqvi to add to his system a step for generating a new block to a blockchain network so as to allow a leader node to circulate a new block among the verifier nodes for validation. Since the claimed invention is merely a combination of old elements, Naqvi’s step for selecting a leader node using a PoET consensus decision-making algorithm and Masini’s step for generating a new block in a blockchain network, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 12:
Naqvi, Masini and Schvey teach each and every element of Claim 10 above.
Naqvi does not expressly disclose, however, Schvey teaches:
the blockchain network is a permission-less blockchain network, and wherein the identity of the node and the role of the node are stored in a ledger of the blockchain network. (See Schvey, Par. 48 (The common subspace 808 contains reference data, service node permission lists, the identity directory (or peer
registry) which provides the node ID of each node in system 100 and the corresponding types and permissions for each node, and a transaction manager, and other information and scripts that are for general use by all parties and nodes in the system.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Naqvi discussed above, a step for generating and broadcasting eligibility information on a blockheader of a new block, as taught by Schvey. Naqvi teaches a leader node selected using a PoET consensus decision-making algorithm. It would have been obvious for Naqvi to add to his system a step for generating and broadcasting eligibility information on a blockheader of a new block so as to allow a leader node to circulate a new block for validation. Since the claimed invention is merely a combination of old elements, Naqvi’s step for selecting a leader node using a PoET consensus decision-making algorithm and Schvey’s step for generating and broadcasting eligibility information on a blockheader of a new block, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 13:
Naqvi teaches:
A non-transitory, computer-readable medium having instructions thereon which, after implementation on one or more computational processors with a local disk space containing a copy of a blockchain of a blockchain network, the computational processors, alone or in combination, provide for execution of a method comprising: (See Naqvi, Abstract (A leader node is selected from among the elector nodes using a Proof of Elapsed Time (PoET) consensus decision-making algorithm.), Par. 82 (Computer readable storage media do not include transitory forms of storage such as propagating signals.)))

computing an effective resources metric for the node based on a role of the node, resources of the node and a role-based weight profile for the resources of the node; (See Naqvi, Par. 52 (An Elector Node Phase in which a first consensus decision-making algorithm (the PoET algorithm) is used to select one of the elector nodes in elector network 305 as a leader.))

Naqvi does not expressly disclose, however, Masini teaches:
generating a new block for the blockchain by a node in the blockchain network; (See Masini, Par. 70 (Once the subset of gaming peers has been elected 435, a leader is elected 440. The leader 415 is a gaming peer 411 that will create a block 120 for the blockchain corresponding to the predetermined number of received transactions
431.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Naqvi discussed above, a step for generating a new block in a blockchain network, as taught by Masini. Naqvi teaches a leader node selected using a PoET consensus decision-making algorithm. It would have been obvious for Naqvi to add to his system a step for generating a new block to a blockchain network so as to allow a leader node to circulate a new block among the verifier nodes for validation. Since the claimed invention is merely a combination of old elements, Naqvi’s step for selecting a leader node using a PoET consensus decision-making algorithm and Masini’s step for generating a new block in a blockchain network, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Naqvi does not expressly disclose, however, Schvey teaches:
generating eligibility proof based on eligibility information, the eligibility information including a blockheader of the new block, an identity of the node, and the effective resources metric; and (See Schvey, Par. 46 (Each block 400 includes a header 402 that has state information which is used to validate the contents of the block. The header further includes a message root, which is a summary of all messages contained in the block, and which updates based on events triggered by the contents of the privately subspaced blockchain. Each subspace includes, in addition to the subspace's state root, the subspace's message root, receipt root, and amount of "gas" used for the execution (i.e., the number of computational
steps for the transaction execution).))

broadcasting the new block and the eligibility proof to the blockchain network, to enable one or more other nodes in the blockchain network to verify eligibility of the node as a leader node.  (See Schvey, Par. 56, (According to a preferred embodiment, the consensus algorithm functions as follows. First, nodes that are permissioned as validating nodes in a subspace elect a leader node. The leader node then serves to announce messages and blocks to the remaining validating nodes in the subspace, which act as follower nodes. The follower nodes sign off on new messages and blocks by responding to the leader with approvals in the form of cryptographic signatures. Once a majority (more than 50%) of the follower
nodes have approved, the leader node announces the validity of new messages, or the confirmation of a new block, to the follower nodes.))

accepting the new block in response to the new block and the eligibility proof being valid; and (See Schvey, Par. 56, (According to a preferred embodiment, the consensus algorithm functions as follows. First, nodes that are permissioned as validating nodes in a subspace elect a leader node. The leader node then serves to announce messages and blocks to the remaining validating nodes in the subspace, which act as follower nodes. The follower nodes sign off on new messages and blocks by responding to the leader with approvals in the form of cryptographic signatures. Once a majority (more than 50%) of the follower nodes have approved, the leader node announces the validity of new messages, or the confirmation of a new block, to the follower nodes.))

appending the new block to the blockchain. (See Schvey, Par. 56, (According to a preferred embodiment, the consensus algorithm functions as follows. First, nodes that are permissioned as validating nodes in a subspace elect a leader node. The leader node then serves to announce messages and blocks to the remaining validating nodes in the subspace, which act as follower nodes. The follower nodes sign off on new messages and blocks by responding to the leader with approvals in the form of cryptographic signatures. Once a majority (more than 50%) of the follower nodes have approved, the leader node announces the validity of new messages, or the confirmation of a new block, to the follower nodes.), Par. 53 (additional messages and state roots are validated and added to new blocks in the chain (e.g., block 906).))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Naqvi discussed above, a step for generating and broadcasting eligibility information on a blockheader of a new block, as taught by Schvey. Naqvi teaches a leader node selected using a PoET consensus decision-making algorithm. It would have been obvious for Naqvi to add to his system a step for generating and broadcasting eligibility information on a blockheader of a new block so as to allow a leader node to circulate a new block for validation. Since the claimed invention is merely a combination of old elements, Naqvi’s step for selecting a leader node using a PoET consensus decision-making algorithm and Schvey’s step for generating and broadcasting eligibility information on a blockheader of a new block, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 14:
Naqvi, Masini and Schvey teach each and every element of Claim 13 above.
Naqvi does not expressly disclose, however, Masini teaches:
the blockchain network is a permission based blockchain network, and wherein the method further includes: sending a registration request to an identity manager entity, and receiving account credentials for the node from the identity manager entity, the account credentials including the identity of the node and the role of the node.  (See Masini, Par. 60 (The client node 260 initiates the transaction 291 by constructing and sending a request to the peer node 281, which is an endorser to generate a transaction proposal. The proposal is a request to invoke a chaincode function so that data can be read and/or written to the ledger (i.e., write new key value pairs for the assets). The transaction proposal takes the client's cryptographic credentials to produce a unique signature for the transaction proposal.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Naqvi discussed above, a step for generating a new block in a blockchain network, as taught by Masini. Naqvi teaches a leader node selected using a PoET consensus decision-making algorithm. It would have been obvious for Naqvi to add to his system a step for generating a new block to a blockchain network so as to allow a leader node to circulate a new block among the verifier nodes for validation. Since the claimed invention is merely a combination of old elements, Naqvi’s step for selecting a leader node using a PoET consensus decision-making algorithm and Masini’s step for generating a new block in a blockchain network, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 15:
Naqvi, Masini and Schvey teach each and every element of Claim 13 above.
Naqvi does not expressly disclose, however, Schvey teaches:
the blockchain network is a permission-less based blockchain network, and wherein the role of the block creator node is obtained from a ledger of the blockchain network. (See Schvey, Par. 48 (The common subspace 808 contains reference data, service node permission lists, the identity directory (or peer
registry) which provides the node ID of each node in system 100 and the corresponding types and permissions for each node, and a transaction manager, and other information and scripts that are for general use by all parties and nodes in the system.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Naqvi discussed above, a step for generating and broadcasting eligibility information on a blockheader of a new block, as taught by Schvey. Naqvi teaches a leader node selected using a PoET consensus decision-making algorithm. It would have been obvious for Naqvi to add to his system a step for generating and broadcasting eligibility information on a blockheader of a new block so as to allow a leader node to circulate a new block for validation. Since the claimed invention is merely a combination of old elements, Naqvi’s step for selecting a leader node using a PoET consensus decision-making algorithm and Schvey’s step for generating and broadcasting eligibility information on a blockheader of a new block, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Naqvi et al., US 2020/0250655 A1, (“Naqvi”), in view of Masini, US 2019/0314726 A1, (“Masini”), in further view of Schvey et al., US 2018/0349621 A1, (“Schvey”), in further view of Greco et al., US 10,554,407 B1, (“Greco”).

Claim 5:
Naqvi, Masini and Schvey teach each and every element of Claim 1 above.
Naqvi does not expressly disclose, however, Greco teaches:
the effective resources metric includes an effective stake metric, and wherein the resources include an amount of stake resource of the node. (See Greco, Col. 24, lines 33 – 41 (In one embodiment of a useful work consensus protocol, the probability that the network elects a miner to create a new block (e.g, the voting power of the miner) is proportional to its storage currently in use in relation to the rest of the network. The design of the Filecoin protocol is such that miners would rather invest in storage than in computing power to parallelize the mining computation. Miners offer storage and re-use the computation for proof that data is being stored to participate in the consensus.), Col. 25, lines 42 – 44 (In one embodiment, the Filecoin consensus extends Proof-of-Stake consensus protocols, where stake is replaced with assigned storage.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Naqvi discussed above, a resource metric that includes a stake metric, as taught by Greco. Naqvi teaches a leader node selected using a PoET consensus decision-making algorithm. It would have been obvious for Naqvi to add to his system a resource metric that includes a stake metric so as to provide more opportunity for a node to become a leader. Since the claimed invention is merely a combination of old elements, Naqvi’s step for selecting a leader node using a PoET consensus decision-making algorithm and Greco’s step for adding a resource metric that includes a stake metric, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Naqvi et al., US 2020/0250655 A1, (“Naqvi”), in view of Masini, US 2019/0314726 A1, (“Masini”), in further view of Schvey et al., US 2018/0349621 A1, (“Schvey”), in further view of Wang, US 2020/0210451 A1, (“Wang”).

Claim 6:
Naqvi, Masini and Schvey teach each and every element of Claim 1 above.
Naqvi does not expressly disclose, however, Wang teaches:
the effective resources metric includes an effective mining power metric, and wherein the resources include mining resources of the node.  (See Wang, Par. 179 (In a POS mining algorithm, a node may participate in the mining process by staking an amount of digital assets. The POS may be a deterministic concept that states individuals are allowed to mine or validate new blocks equal to proportionally to the amount staked- in other words, the more digital assets a node stakes, the greater mining power the node has. In some cases, greater mining power means that a node has more opportunity to validate blocks and be rewarded.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Naqvi discussed above, a step to include a mining power metric, as taught by Wang. Naqvi teaches a leader node selected using a PoET consensus decision-making algorithm. It would have been obvious for Naqvi to add to his system a step for including a mining power metric so as to provide more opportunity for a node to become a leader. Since the claimed invention is merely a combination of old elements, Naqvi’s step for selecting a leader node using a PoET consensus decision-making algorithm and Wang’s step for adding a  mining power metric, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 7:
Naqvi, Masini, Schvey and Wang teach each and every element of Claim 6 above.
Naqvi does not expressly disclose, however, Wang teaches:
the effective mining power is determined according to PR = fR (W, M), where PRis the effective mining power of the node [in its current role], where M is a set of one or more mining resources of the node, WR is a weight profile of the mining resources of the node according to the role of the node, and fRis a function according to the role of the node.  (See Wang, Par. 179 (In a POS mining algorithm, a node may participate in the mining process by staking an amount
of digital assets. The POS may be a deterministic concept that states individuals are allowed to mine or validate new blocks equal to proportionally to the amount staked- in other words, the more digital assets a node stakes, the greater
mining power the node has. In some cases, greater mining power means that a node has more opportunity to validate blocks and be rewarded.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Naqvi discussed above, a step to include a mining power metric, as taught by Wang. Naqvi teaches a leader node selected using a PoET consensus decision-making algorithm. It would have been obvious for Naqvi to add to his system a step for including a mining power metric so as to provide more opportunity for a node to become a leader. Since the claimed invention is merely a combination of old elements, Naqvi’s step for selecting a leader node using a PoET consensus decision-making algorithm and Wang’s step for adding a  mining power metric, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        9/29/2021